DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22 has been entered.
 
Response to Amendment
This office action is in response to amendment filed on 3/15/22.  Claims 1, 3-11, and 13-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI et al., Cell reselection for NR SL communication, R2-1902052, 3GPP TSG-RAN WG2 Meeting#105, Athens. Greece. February 15. 2019 (hereinafter “Huawei”) in view of ERICSSON, Cell reselection for NR V2X, R2-1901660, 3GPP TSG-RAN WG2 #105, Athens, Greece, February 14. 2019 (hereinafter “Ericsson”), and further in view of LG ELECTRONICS INC., Correction on going to RRC_IDLE upon inter-RAT cell reselection in RRC_INACTIVE, R2- 1902139, 3GPP TSG-RAN2 Meeting #105, Athens, Greece, February 15, 2019 (hereinafter “LG”).
Regarding claim 1, Huawei teaches a method performed by a terminal (UE) in a wireless communication system, the method comprising:
identifying that the terminal is configured to perform both a new radio (NR) sidelink communication (NR V2X SL) and a vehicle to everything (V2X) sidelink communication (LTE V2X SL) (UE may be configured by the upper layers to perform V2X sidelink communication for LTE SL AND (emphasis added) NR SL) [page 2, Section 2] during the terminal being in an RRC inactive state (V2X configurations may be used when UE performs cell reselection which is defined as cell selection in idle or inactive state) [pages 1-2, Section 1];
identifying whether a first frequency for a cell selection and reselection ((re)selection) is identified based on the terminal being configured to perform both the NR sidelink communication and the V2X sidelink communication, the first frequency providing both a NR sidelink communication configuration and a V2X sidelink communication configuration (If a UE can find a frequency providing V2X sidelink configuration for both SL RAT(s), it can prioritize camping on that frequency) [pages 2-3, Section 2; Figure 1];

Huawei does not explicitly teach determining a second frequency of the at least one frequency to be the highest priority for the cell selection and reselection, in case that the first frequency is not identified, the second frequency providing either the NR sidelink communication configuration or the V2X sidelink communication configuration.  In an analogous prior art reference, Ericsson teaches:
identifying whether a first frequency (cell that can provide both LTE and NR SL configuration) for a cell selection and reselection is identified based on the terminal being configured to perform both the NR sidelink communication and the V2X sidelink communication, the first frequency providing both a NR sidelink communication configuration and a V2X sidelink communication configuration (UE prioritizes the cell that can provide both LTE and NR SL configuration in case the UE has in the SL buffer both SL traffic to be transmitted on the NR RAT and LTE RAT) [page 1, section 2, Proposal 2];
determining the first frequency of at least one frequency to be a highest priority for the cell selection and reselection, in case that the first frequency is identified (cell providing both LTE and NR SL configuration is prioritized when available) [page 1, section 2, Proposal 2]; and
determining a second frequency (cell providing LTE SL configuration or NR SL configuration) of the at least one frequency to be the highest priority for the cell selection and reselection, in case that the first frequency is not identified (if the UE cannot find such cell that can provide both LTE and NR SL configuration), the second frequency providing either the NR sidelink communication configuration (NR V2X services) or the V2X sidelink communication configuration (LTE V2X services) (if the UE cannot find such cell that can provide both LTE and NR SL configuration, it may check whether it has to transmit LTE V2X services or NR V2X services and if the UE has to transmit only LTE V2X service, it will prioritize the cell providing LTE SL configuration, otherwise the NR cell) [page 1-2, section 2, Proposals 2-3].

The combination of Huawei and Ericsson does not explicitly teach receiving, from a base station, a radio resource control (RRC) message for suspending an RRC connection (RRC_IDLE) between the terminal and the base station.  In an analogous prior art reference, LG teaches that a terminal (UE) receives, from a base station, a radio resource control (RRC) message (RRCRelease message) for suspending an RRC connection between the terminal and the base station (RRC_IDLE may be triggered by reception of RRCRelease message) [page 2, section 5.3.11].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huawei and Ericsson to allow receiving, from a base station, a radio resource control (RRC) message for suspending an RRC connection between the terminal and the base station, as taught by LG, in order to release the RRC connection of the terminal so that it may perform cell reselection when required.
Regarding claim 3, Huawei teaches the method of claim 1, in case that the terminal is in a state of camping on a cell (cell (re)selection), further comprising:
identifying a plurality of frequencies to be the highest priority (frequencies 1-3 may be prioritized) [pages 2-3, section 2; Figure 1]; and

Regarding claim 4, Huawei teaches the method of claim 1, further comprising:
selecting or reselecting a cell among a plurality of cells for the first frequency (UE may prioritize camping on the frequency providing V2X sidelink configuration for both SL RAT(s) and select a cell thereon to sue the RAN-provided V2X sidelink configuration) [page 2, section 2]; and 
performing the NR sidelink communication (NR V2X sidelink communication) based on the NR sidelink -46-0203-2650. (YPF201912-0060/USDMC) communication configuration and the V2X sidelink communication (LTE V2X sidelink communication) based on the V2X sidelink communication configuration, in the cell (UE performs NR V2X sidelink communication and LTE V2X sidelink communication in cell that can provide both V2X sidelink configuration for both SL RAT(s)) [page 2, section 2].
Regarding claim 5, Huawei teaches the method of claim 1, further comprising:
selecting or reselecting a cell among a plurality of cells for the second frequency (UE may select cell providing V2X sidelink configuration on LTE SL or NR SL) [page 2, section 2]; and
performing the NR sidelink communication based on the NR sidelink communication configuration and the V2X sidelink communication based on a preconfiguration in the cell, in case that the second frequency provides the NR sidelink communication configuration (if UE prioritizes and selects frequency that provides only V2X sidelink communication for NR SL, then the UE performs NR V2X sidelink communication based on V2X sidelink communication for NR SL and performs LTE V2X service based on a pre-configuration because if the UE cannot detect any frequency which can support V2X sidelink configuration it should apply the pre-configuration) [page 2, section 2].
Regarding claim 6, Huawei teaches the method of claim 1, further comprising:


performing the V2X sidelink communication based on the V2X sidelink communication configuration and the NR sidelink communication based on a preconfiguration in the cell, in case that the second frequency provides the V2X sidelink communication (if UE prioritizes and selects frequency that provides only V2X sidelink communication for LTE SL, then the UE performs LTE V2X sidelink communication based on V2X sidelink communication for LTE SL and performs NR V2X service based on a pre-configuration because if the UE cannot detect any frequency which can support V2X sidelink configuration it should apply the pre-configuration) [page 2, section 2].
Regarding claim 7, Huawei teaches the method of claim 1, wherein the V2X sidelink communication uses an evolved-universal mobile telecommunications system (UMTS) terrestrial radio access (E-UTRA) technology (NR/LTE) [page 1].
Regarding claim 8, Huawei teaches the method of claim 1, further comprising:
reselecting a cell of the first frequency or the second frequency, in case that the terminal is in a state of camping on another cell (UE may select or reselect a cell providing V2X sidelink configuration for LTE SL and/or NR SL) [page 2, section 2].
Regarding claim 9, the combination of Huawei and Ericsson does not explicitly performing a transition to an RRC idle state, in case that a radio access technology (RAT) used by the cell is different from a RAT used by the another cell.  In an analogous prior art reference, LG further teaches that a terminal (UE) performs a transition to the RRC idle state (RRC_IDLE), in case that a radio access technology (RAT) used by the cell is different from a RAT used by the another cell (reselects to an inter-RAT cell) (UE goes from RRC_INACTIVE to RRC_IDLE when it reselects to an inter-RAT cell) [page 1, Reason for change].  Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Huawei and Ericsson to allow performing a transition to an RRC idle state, in case that a radio access technology (RAT) used by the cell is different from a RAT used by the another cell, as taught by LG, in order to allow the terminal to perform cell selection in NR.
Regarding claim 10, Huawei teaches the method of claim 1, wherein the configuration is configured by an upper layer of an access stratum- 47 -0203-2650. (YPF201912-0060/USDMC) (AS) layer (UE is configured by upper layers to perform V2X sidelink communication) [page 1, section 2].
Claim 11 recites similar subject matter as claim 1, and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 3, and is therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 4, and is therefore rejected on the same basis.
Claim 15 recites similar subject matter as claim 5, and is therefore rejected on the same basis.

Claim 17 recites similar subject matter as claim 7, and is therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 8, and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 9, and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 10, and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647